Title: To Thomas Jefferson from George Washington, with Jefferson’s Note, 15 August 1793
From: Washington, George,Jefferson, Thomas
To: Jefferson, Thomas



Sir
Phila. Augt. 15th. 1793.

The Captn. of Marines on Board the Ambuscade has just put the enclosed into my hands. He was sent he says on purpose to do it—and waits only for an answer. Give it I pray you such an one as it ought to receive. Yours Almost dark

Go: Washington


[Note by TJ:]
This was Genet’s letter of Aug. 13. addressed to the Presidt.

